DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/16/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13 are mooted in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2018, 01/09/2019, 12/03/2019, 06/17/2020, 08/10/2020, and 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuman et al. US Patent Application Publication 2007/0206263-A1 (hereinafter Neuman), as evidenced by “Spectral Reflectance Calculator for Thin-Film Stacks” by filmetrics.com.
Regarding claim 10, Neumann teaches 
	an electrochromic light adjusting member sequentially (figures 3 and 4) comprising,
	a transparent substrate (transparent substrate 112), a light transmitting electrically conductive layer (transparent conductive electrode 128), and an electrochromic light adjusting layer (electrochromic medium 126),
	wherein the light transmitting electrically conductive layer (128) sequentially includes a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO), and
	wherein a near infrared ray average transmittance in 800 nm or more and 1500 nm or less of the light  transmitting electrically conductive layer is 80% or less (shown as evidence in figures from “Spectral Reflectance Calculator for Thin-Film Stacks” by filmetrics.com).   Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 11, Neumann teaches 
	an electrochromic light adjusting member sequentially (figures 3 and 4) comprising:
	a transparent substrate (transparent substrate 112), a light transmitting electrically conductive layer (transparent conductive electrode 128), and an electrochromic light adjusting layer (electrochromic medium 126),
	wherein the light transmitting electrically conductive layer (128) sequentially includes a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO), and
	wherein a near infrared ray average reflectance in 800 nm or more and 1500 nm or less of the light transmitting electrically conductive layer is 10% or more (shown as evidence in figures from “Spectral Reflectance Calculator for Thin-Film Stacks” by filmetrics.com).   Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 12, Neumann teaches 
	an electrochromic light adjusting member sequentially (figures 3 and 4) comprising,
	a transparent substrate (transparent substrate 112), a light transmitting electrically conductive layer (transparent conductive electrode 128), and an electrochromic light adjusting layer (electrochromic medium 126),
	wherein the light transmitting electrically conductive layer (128) sequentially includes a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO), and
	wherein the light transmitting electrically conductive layer has a ratio (                        
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    /                        
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    ) of a surface resistance value                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                     after bending thereof to an initial surface resistance value                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                     of 1.05 or less.  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. US Patent Application Publication 2007/0206263-A1 (hereinafter Neuman) in view of Tonar US Patent Application Publication 2017/0139302-A1.
Regarding claim 1, Neuman teaches 
	an electrochromic light adjusting member sequentially (figures 3 and 4) comprising:
	a transparent substrate (transparent substrate 112), a light transmitting electrically conductive layer (transparent conductive electrode 128), and an electrochromic light adjusting layer (electrochromic medium 126), 
wherein the light transmitting electrically conductive layer (128) sequentially includes a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO).
Neuman does not teach wherein the transparent substrate is a flexible film.
Further, Tonar discloses and electrochromic display wherein the substrate can be rigid, semi-rigid, semi-flexible or flexible.  Tonar also discloses that the flexible substrates are made of polymer such as polycarbonate, polyethylene, or acrylic (same material being used in the instant application; paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuman by using a transparent substrate that is a flexible film for the advantage of having an electrochromic element that is less heavy and cheap.
Regarding claim 2, Neuman in view of Tonar teaches the invention as set forth above and Neuman further teaches the electrochromic light adjusting member, wherein a surface resistance value of the light transmitting electrically conductive layer is 50 Ω/□
or less (paragraph [0054], transparent conductive material 128 having a high conductive and the feature of the resistance to less than 15 ohms/ square).
Regarding claim 8, Neuman further teaches 
	a light transmitting electrically conductive film (transparent conductive electrode 128) for being used in the electrochromic light adjusting member (figure 3 and 4) sequentially comprising:
	a transparent substrate (transparent substrate 112) and a light transmitting electrically conductive layer (128), 
wherein transparent substrate (112), a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO).
Neuman does not teach wherein the transparent substrate is a flexible film.
Further, Tonar discloses and electrochromic display wherein the substrate can be rigid, semi-rigid, semi-flexible or flexible.  Tonar also discloses that the flexible substrates are made of polymer such as polycarbonate, polyethylene, or acrylic (same material being used in the instant application; paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neuman by using a transparent substrate that is a flexible film for the advantage of having an electrochromic element that is less heavy and cheap.
Regarding claim 9, Neuman in view of Tonar teaches the invention as set forth above and Neuman further teaches 
	an electrochromic light adjusting element (figure 3) comprising:
	the electrochromic light adjusting member (figure 3 and 4) according to claim 1 and
	an electrode substrate (reflector/electrode 120) provided on the surface opposite to an electrochromic light adjusting layer (electrochromic medium 126) with respect to the transparent substrate (transparent substrate 112).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. US Patent Application Publication 2007/0206263-A1 (hereinafter Neuman) in view of Tonar US Patent Application Publication 2017/0139302-A1, as applied to claim 1 above, and as evidenced by “Spectral Reflectance Calculator for Thin-Film Stacks” by filmetrics.com.
Regarding claim 3, Neumann in view of Tonar teaches the invention as set forth above and Neumann teaches the electrochromic light adjusting member (figures 3 and 4), wherein a near infrared ray average transmittance in 800 nm or more and 1500 nm or less of the light transmitting electrically conductive layer is 80% or less (shown as evidence in figures from “Spectral Reflectance Calculator for Thin-Film Stacks” by filmetrics.com).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 4, Neumann in view of Tonar teaches the invention as set forth above and Neumann teaches the electrochromic light adjusting member (figures 3 and 4), wherein a near infrared ray average reflectance in 800 nm or more and 1500 nm or less of the light transmitting electrically conductive layer is 10% or more (shown as evidence in figures from “Spectral Reflectance Calculator for Thin-Film Stacks” by filmetrics.com).   Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 5, Neumann in view of Tonar teaches the invention as set forth above and Neumann further teaches 	the electrochromic light adjusting member (figure 3 and 4), wherein the light transmitting electrically conductive layer has a ratio (                        
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    /                        
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    ) of a surface resistance value                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                     after bending thereof to an initial surface resistance value                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                     of 1.05 or less.  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. US Patent Application Publication 2007/0206263-A1 (hereinafter Neuman) in view of Tonar US Patent Application Publication 2017/0139302-A1 as applied to claim 1 above, and further in view of Hiraoka US 2017/0331041.
Regarding claim 7, Neumann further teaches 
	the electrochromic light adjusting member (figures 3 and 4), wherein
	both of the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO).
	Neumann is silent regarding indium-based electrically conductive oxide layer being amorphous film.
	Hiraoka teaches the electrochromic light adjusting member (figure 1), wherein the indium-based electrically conductive oxide layer being amorphous film (paragraph [0079], ITO layer 16a is in an amorphous state).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neumann in view of Tonar, to use the indium-based electrically conductive oxide layer being amorphous film as taught by Hiraoka, for the purpose of enhancement of cavity of the EL element in order for the laser light emitted to the ITO layer and the metal layer to being the ITO layer and the metal layer into high resistance states so to reliably resolve the short circuit between the electrodes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. US Patent Application Publication 2007/0206263-A1 (hereinafter Neuman) in view of Hiraoka US 2017/0331041.
Regarding claim 13, Neumann teaches 
	an electrochromic light adjusting member sequentially (figures 3 and 4) comprising,
	a transparent substrate (transparent substrate 112), a light transmitting electrically conductive layer (transparent conductive electrode 128), and an electrochromic light adjusting layer (electrochromic medium 126),
	wherein the light transmitting electrically conductive layer sequentially includes a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO).
	Neumann is silent regarding indium-based electrically conductive oxide layer being amorphous film.
	Hiraoka teaches the electrochromic light adjusting member (figure 1), wherein the indium-based electrically conductive oxide layer being amorphous film (paragraph [0079], ITO layer 16a is in an amorphous state).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neumann, to use the indium-based electrically conductive oxide layer being amorphous film as taught by Hiraoka, for the purpose of enhancement of cavity of the EL element in order for the laser light emitted to the ITO layer and the metal layer to being the ITO layer and the metal layer into high resistance states so to reliably resolve the short circuit between the electrodes.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/            Primary Examiner, Art Unit 2872